DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's amendment and response dated November 04, 2021 in responding to the Office Action of August 05, 2021 provided in the rejection of all previous pending claims 1-17 and 19-21.
	Claims 9 and 19 have been amended.
	No claims have been cancelled nor newly added.
Thus, claims 1-17 and 19-21 are pending for examination.
EXAMINER'S AMENDMENT 
3	An examiner's amendment to the record appears below. Should the changesand/or additions be unacceptable to applicant, an amendment may be filed as providedby 37 CFR 1.312. To ensure consideration of such an amendment, it MUST besubmitted no later than the payment of the issue fee. 
4.	 Authorization for this examiner's amendment was given in a telephone interviewwith Charles Green (Reg. No. 60,019) on December 16, 2021 to put the case in condition forallowance. 
5.	The Claims are amended, as set forth below, to adopt the changes provided byApplicants' representative on December 16, 2021. 
IN THE CLAIMS:
amend claims 9, 13, and 19 as follows:

	9. (currently amended) A method comprising: 
at a mobile device, downloading a mobile application package from a mobile application repository, the mobile application package containing local application information including local application components and service deployment information; 
extracting, by a package installer on the mobile device, the local application information and the service deployment information from the mobile application package; and 
initiating service deployment from the mobile device to cause:
 (a) the [[local]] package installer at the mobile device to install local application components on the mobile device, according to the extracted local application information,
 (b) an Operation Support System/Business Support System (OSS/BSS) to insert service images into a service deployment repository, and
(c) an orchestrator to deploy a service in a programmable network, according to the extracted service deployment information.

13. (currently amended) The method of claim 12, wherein the notifying the user of the mobile device of the result of the overall mobile application installation is based on the result of the service deployment and a result of  the local application components on the mobile device.

19. (currently amended) A mobile device comprising: 
a processor; and 
a memory, the memory storing instructions operative, when executed by the processor, to cause the processor to:

 extract, by a package installer on the mobile device, from the mobile application package, the local application information and the service deployment information; 
 install, with the package installer, the local application components on the mobile device;
 transmit, from the mobile device to a remote node in a Network Functions Virtualization (NFV) infrastructure, image information to initiate a service deployment; and
[[transmit]] receive a result of the service deployment at the mobile device.


Allowable Subject Matter
6.	Claims 1-17 and 19-21 are allowed, which re-number as 1-20.
7.	The following is an Examiner’s statement of reasons for allowance: 
	The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…loading a mobile application package from a repository, the mobile application package containing local application information including local application components and service deployment information; extracting, by a package installer on the mobile device, from the mobile application package, the local application information and the service deployment information; installing, with the package installer, the local application components on the mobile device; transmitting, from the mobile device to a remote node in a Network Functions Virtualization (NFV) infrastructure, image 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…downloading a mobile application package from a mobile application repository, the mobile application package containing local application information including local application components and service deployment information; extracting, by a package installer on the mobile device, the local application information and the service deployment information from the mobile application package; and initiating service deployment from the mobile device to cause: (a) the package installer at the mobile device to install local application components on the mobile device, according to the extracted local application information, (b) an Operation Support System/Business Support System (OSS/BSS) to insert service images into a service deployment repository, and (c) an orchestrator to deploy a service in a programmable network, according to the extracted service deployment information…” as limitations recited in as such manners as in independent claim 9, 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-17 and 19-21 are in condition for allowance.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192